THE THIRTEENTH COURT OF APPEALS

                                     13-15-00172-CV


                                      Heblen Kanan
                                           v.
                         Plantation Homeowners Association, Inc.


                                   On Appeal from the
                   County Court at Law No 1 of Hidalgo County, Texas
                            Trial Cause No. CL-07-0468-A


                                       JUDGMENT

        THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be set aside and the case

remanded to the trial court. We SET ASIDE the trial court’s judgment without regard to

the merits and we REMAND the case to the trial court for further proceedings in

accordance with the agreement of the parties. Costs will be against the party incurring

same.

        We further order this decision certified below for observance.

October 5, 2015